  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 1 of 15 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

PURDUE PHARMA L.P., PURDUE                         )
PHARMACEUTICALS L.P., THE P.F.                     )
LABORATORIES, INC., RHODES                         )
TECHNOLOGIES, and GRÜNENTHAL                       )
GMBH,                                              )
                                                   )    C.A. No. __________________
                        Plaintiffs,                )
        v.                                         )
                                                   )
INTELLIPHARMACEUTICS                               )
INTERNATIONAL INC.,                                )
INTELLIPHARMACEUTICS                               )
CORPORATION, and                                   )
INTELLIPHARMACEUTICS LTD.,                         )
                                                   )
                        Defendants.                )


                                           COMPLAINT

                Plaintiffs Purdue Pharma L.P. (“Purdue Pharma”) and Purdue Pharmaceuticals

L.P. (“Purdue Pharmaceuticals”) (collectively, “Purdue”), Rhodes Technologies (“Rhodes”), and

Grünenthal GmbH (“Grünenthal”) (collectively, “Plaintiffs”), for their Complaint against

Intellipharmaceutics      International    Inc.,       Intellipharmaceutics   Corporation,    and

Intellipharmaceutics Ltd. (collectively, “Intellipharmaceutics” or “Defendants”), aver as follows:


                                      NATURE OF THE ACTION

                1.      This is an action for patent infringement arising under the patent laws of

the United States, Title 35, United States Code, for infringement of United States Patent

Nos. 10,407,434 (the “’434 patent”) and 10,369,109 (the “’109 patent”) (collectively, “the

patents-in-suit”).     This action relates to New Drug Application (“NDA”) No. 209653

(“Defendants’ NDA”), including all amendments and supplements thereto, submitted in the

name of Intellipharmaceutics to the United States Food and Drug Administration (“FDA”).

                                               -1-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 2 of 15 PageID #: 2




              2.      Plaintiffs seek judgment that Defendants have infringed the patents-in-

suit. The patents-in-suit are listed in the FDA Approved Drug Products With Therapeutic

Equivalence Evaluations (“Orange Book”) as covering Purdue’s OxyContin® (oxycodone

hydrochloride) (“OxyContin®”), an extended-release pain medication.           Defendants have

infringed the patents-in-suit under 35 U.S.C. § 271(e)(2)(A) by filing NDA No. 209653,

submitted in the name of Intellipharmaceutics to the FDA.        Defendants’ NDA references

Purdue’s OxyContin®, which is the subject of approved NDA No. 022272, and seeks approval

to market an extended-release oxycodone product in 10 mg, 15 mg, 20 mg, 30 mg, 40 mg, 60

mg, and 80 mg dosage strengths (“Defendants’ NDA Products”).

              3.      Plaintiffs file their Complaint in response to Defendants’ letter dated

March 12, 2020, addressed to Plaintiffs and received by Purdue Pharma on or about March 17,

2020, in which Defendants provided what purports to be a “Notice of Paragraph IV

Certification” with respect to Defendants’ NDA, Defendants’ NDA Products, and the patents-in-

suit, under § 505(b)(2) of the Federal Food, Drug, and Cosmetic Act.


                                       THE PARTIES

              4.      Plaintiff Purdue Pharma is a limited partnership organized and existing

under the laws of the State of Delaware, having a place of business at One Stamford Forum, 201

Tresser Boulevard, Stamford, Connecticut 06901-3431. Purdue Pharma is an owner of the ’434

patent, identified in paragraph 37 below, and Purdue Pharma is an exclusive licensee of the ’109

patent, identified in paragraph 38 below. Purdue Pharma is also the holder of approved NDA

No. 022272 for OxyContin®, indicated for the management of pain severe enough to require

daily, around-the-clock, long-term opioid treatment and for which alternative treatment options

are inadequate. Purdue Pharma sells OxyContin® in the United States.


                                             -2-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 3 of 15 PageID #: 3




              5.      Plaintiff Purdue Pharmaceuticals is a limited partnership organized and

existing under the laws of the State of Delaware, having a place of business at 4701 Purdue

Drive, Wilson, NC 27893. Purdue Pharmaceuticals is an owner of the ’434 patent, identified in

paragraph 37 below.

              6.      Plaintiff Rhodes is a general partnership organized and existing under the

laws of the State of Delaware, having a place of business at 498 Washington Street, Coventry, RI

02816. Rhodes is an owner of the ’434 patent, identified in paragraph 37 below, and is involved

in the manufacture of the active pharmaceutical ingredient (“API”) used in OxyContin®.

              7.      Plaintiff Grünenthal is a corporation organized and existing under the laws

of Germany, having an address at 52078 Aachen, Zieglerstrasse 6, Germany. Grünenthal is the

owner of the ’109 patent, identified in paragraph 38 below.

              8.      On information and belief, Intellipharmaceutics International Inc. (“IPC

International”) is a Canadian corporation having a principal place of business at 30 Worcester

Road, Toronto, Ontario, Canada M9W 5X2. On information and belief, IPC International is in

the business of making and selling pharmaceutical products, which it distributes in the State of

Delaware and throughout the United States. On information and belief, IPC International owns,

directly or through its wholly owned subsidiary Intellipharmaceutics Ltd. (“IPC Ltd.”), 100.00%

of the common shares of Intellipharmaceutics Corporation (“IPC Corp.”).

              9.      On information and belief, IPC Ltd. is a Delaware Corporation having a

principal place of business at 30 Worcester Road, Toronto, Ontario, Canada M9W 5X2. On

information and belief, IPC Ltd. is a wholly owned subsidiary of IPC International and is

controlled and/or dominated by IPC International. On information and belief, IPC Ltd., with the

assistance and/or direction of IPC International and/or IPC Corp., develops, manufactures,



                                              -3-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 4 of 15 PageID #: 4




markets, offers to sell, and sells drug products for sale and use in the state of Delaware and

throughout the United States.

                 10.   On information and belief, IPC Corp. is a Canadian corporation having a

principal place of business at 30 Worcester Road, Toronto, Ontario, Canada M9W 5X2. On

information and belief, IPC International owns, directly or through its wholly owned subsidiary

IPC Ltd., 100.0% of the common shares of IPC Corp. On information and belief, IPC Corp. is

the operating affiliate of IPC Ltd. On information and belief, IPC Corp., with the assistance

and/or direction of IPC International and/or IPC Ltd., develops, manufactures, markets, offers to

sell, and sells drug products for sale and use in the State of Delaware and throughout the United

States.

                 11.   On information and belief, IPC Corp. is controlled and/or dominated by

IPC International. On information and belief, IPC International operates through its wholly

owned subsidiary and agent, IPC Ltd.

                 12.   On information and belief, IPC Ltd., IPC Corp., and IPC International

have common officers and directors and have represented to the public that they are a unitary

entity.

                 13.   On information and belief, the acts of IPC Corp. complained of herein

were done at the direction of, with the authorization of, and/or with the cooperation,

participation, and assistance of, and at least in part for the benefit of, IPC Ltd. and/or IPC

International.

                 14.   On information and belief, the acts of IPC Ltd. complained of herein were

done at the direction of, with the authorization of, and/or with the cooperation, participation, and

assistance of, and at least in part for the benefit of, IPC Corp. and/or IPC International.



                                                -4-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 5 of 15 PageID #: 5




               15.     On information and belief, the acts of IPC International complained of

herein were done at the direction of, with the authorization of, and/or with the cooperation,

participation, and assistance of, and at least in part for the benefit of, IPC Corp. and/or IPC Ltd.


                     SUBJECT MATTER JURISDICTION AND VENUE

               16.     This action arises under the patent laws of the United States, including

35 U.S.C. § 271 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

               17.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

               18.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b), 1391(c),

and 1400(b).

               19.     On information and belief, IPC Corp. and IPC Ltd. have previously been

sued in this district and have not challenged and/or agreed to venue. See, e.g., Purdue Pharma

L.P. v. Intellipharmaceutics Corp. (D. Del. C.A. No. 17-392-RGA); Purdue Pharma L.P. v.

Intellipharmaceutics Corp. (D. Del. C.A. No. 18-404-RGA).


                                  PERSONAL JURISDICTION

               20.     On information and belief, IPC International, IPC Corp. and IPC Ltd. are

in the business of formulating, manufacturing and commercializing pharmaceutical products.

               21.     On information and belief, IPC International, either directly or through

one or more of its wholly owned subsidiaries and/or agents, develops drug products for sale and

use throughout the United States, including within this judicial district.

               22.     On information and belief, IPC Corp., with the assistance and/or at the

direction of IPC Ltd. and/or IPC International, develops drug products for sale and use

throughout the United States, including within this judicial district.

                                                -5-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 6 of 15 PageID #: 6




               23.     On information and belief, IPC Ltd., with the assistance and/or at the

direction of IPC Corp. and/or IPC International, develops drug products for sale and use

throughout the United States, including within this judicial district.

               24.     On information and belief, IPC International, IPC Corp. and IPC Ltd.

operate as an integrated, unitary business.

               25.     On information and belief, IPC Ltd., through IPC Corp., develops

controlled-release pharmaceutical products, and licenses these developed products for

commercialization.

               26.     On information and belief, IPC International, IPC Corp. and IPC Ltd.

acted in concert to develop Defendants’ NDA Products, and to seek approval from the FDA to

sell Defendants’ NDA Products throughout the United States and in this judicial district.

               27.     On information and belief, IPC International and/or IPC Ltd., through

their authorized agent and subsidiary, IPC Corp., submitted NDA No. 209653 to the FDA. On

information and belief, IPC International and IPC Ltd. have attributed the acts of IPC Corp. to

themselves. On information and belief, IPC International, IPC Ltd. and IPC Corp. thus acted as

a single entity in connection with preparing and submission of NDA No. 209653. On further

information and belief, IPC Corp. acted as an agent of IPC International and/or IPC Ltd.

               28.     On information and belief, and as previously noted, IPC Ltd. is a

corporation organized and existing under the laws of Delaware. By virtue of its incorporation in

Delaware, this Court has personal jurisdiction over IPC Ltd.

               29.     On information and belief, by virtue of, inter alia, IPC Ltd.’s relationship

with IPC International in connection with the preparation and/or filing of NDA No. 209653, and

their systematic and continuous activities in Delaware, including but not limited to the



                                                -6-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 7 of 15 PageID #: 7




development of drug products for sale to residents of Delaware, this Court has personal

jurisdiction over IPC International.

               30.     On information and belief, by virtue of, inter alia, IPC Ltd.’s relationship

with IPC Corp. in connection with the preparation and/or filing of NDA No. 209653, and their

systematic and continuous activities in Delaware, including but not limited to the development of

drug products for sale to residents of Delaware, this Court has personal jurisdiction over IPC

Corp.

               31.     On information and belief, separate and apart from its relationship with

IPC Ltd., IPC International has availed itself of the laws of the State of Delaware and engaged in

a course of conduct in the State of Delaware, at least by incorporating and/or maintaining the

incorporation of its subsidiary and/or agent IPC Ltd. under Delaware law, and identifying the

Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808,

as the registered agent of IPC Ltd.

               32.     On information and belief, IPC Corp. and IPC Ltd. have previously been

sued in this district and have not challenged personal jurisdiction. See, e.g., Elan Corp. v.

IntelliPharmaCeutics Corp. (D. Del. C.A. No. 07-603-SLR); Purdue Pharma L.P. v.

Intellipharmaceutics Corp. (D. Del. C.A. No. 17-392-RGA); Purdue Pharma L.P. v.

Intellipharmaceutics Corp. (D. Del. C.A. No. 18-404-RGA).

               33.     On information and belief, by virtue of, inter alia, Intellipharmaceutics’

continuous and systematic contacts with Delaware, including but not limited to the above-

described contacts, and the actions on behalf of IPC International and IPC Corp. in connection

with NDA No. 209653 undertaken by their agent IPC Ltd., a Delaware corporation, this Court

has personal jurisdiction over IPC International, IPC Corp. and IPC Ltd. These activities satisfy



                                               -7-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 8 of 15 PageID #: 8




due process and confer personal jurisdiction over IPC International, IPC Corp. and IPC Ltd.

consistent with the Delaware long arm statute.

               34.    On information and belief, if NDA No. 209653 is approved, Defendants’

NDA Products would, among other things, be marketed and distributed in Delaware, and/or

prescribed by physicians practicing and dispensed by pharmacies located within Delaware, all of

which would have a substantial effect on Delaware.

               35.    This Court further has personal jurisdiction over Defendants by virtue of

the fact that Defendants have committed, or aided, abetted, contributed to, and/or participated in

the commission of, the tortious act of patent infringement that has led to foreseeable harm and

injury to Plaintiffs, including Plaintiffs Purdue Pharma and Purdue Pharmaceuticals, which are

limited partnerships organized and existing under the laws of the State of Delaware, and Plaintiff

Rhodes, which is a general partnership organized and existing under the laws of the State of

Delaware.

               36.    Additionally, this Court may exercise jurisdiction over IPC International

and/or IPC Corp. pursuant to Federal Rule of Civil Procedure 4(k)(2) because: (a) Plaintiffs’

claims arise under federal law; (b) IPC International and IPC Corp. are foreign defendants not

subject to general personal jurisdiction in the courts of any state; and (c) IPC International and

IPC Corp. have sufficient contacts with the United States as a whole, including but not limited to

preparing and submitting NDA No. 209653 to the FDA and/or manufacturing and/or selling

pharmaceutical products distributed throughout the United States, such that this Court’s exercise

of jurisdiction over IPC International and IPC Corp. satisfies due process.




                                                 -8-
  Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 9 of 15 PageID #: 9




                                   THE PATENTS-IN-SUIT

THE ’434 PATENT

               37.    Purdue and Rhodes are the lawful owners of all right, title and interest in

the ’434 patent, titled “PROCESS FOR PREPARING OXYCODONE COMPOSITIONS,”

including the right to sue and to recover for past infringement thereof. The ’434 patent is listed

in the Orange Book as covering OxyContin®, which is the subject of approved NDA

No. 022272. A copy of the ’434 patent is attached hereto as Exhibit A, which was duly and

legally issued on September 10, 2019, naming Robert Chapman, Lonn S. Rider, Qi Hong,

Donald Kyle, and Robert Kupper as the inventors.

THE ’109 PATENT

               38.    Grünenthal is the lawful owner of all right, title, and interest in the ’109

patent, titled “ABUSE-PROOFED DOSAGE FORM,” including the right to sue and to recover

for past infringement thereof.    The ’109 patent is listed in the Orange Book as covering

OxyContin®, which is the subject of approved NDA No. 022272. A copy of the ’109 patent,

attached hereto as Exhibit B, was duly and legally issued on August 6, 2019, naming Johannes

Bartholomäus and Heinrich Kugelmann as the inventors.


                                     DEFENDANTS’ NDA

               39.    On information and belief, on or about November 22, 2016, and after

November 16, 2016, Defendants filed Defendants’ NDA No. 209653 under § 505(b)(2) of the

Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 355(b)(2)), seeking approval to engage in

the commercial manufacture, use, or sale of Defendants’ NDA Products, products based on the

Reference Listed Drug OxyContin®, which is the subject of approved NDA No. 022272.




                                              -9-
 Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 10 of 15 PageID #: 10




               40.      On information and belief, Defendants intend to use oxycodone

hydrochloride (“HCl”) as the active pharmaceutical ingredient (“API”) in Defendants’ NDA

Products.

               41.      On information and belief, Defendants’ NDA includes a “Paragraph IV”

certification under 21 U.S.C. § 355(b)(3)(D) alleging that the patents-in-suit, each of which are

listed in the FDA’s Orange Book as covering OxyContin®, which is the subject of approved

NDA No. 022272, are “invalid, unenforceable, and/or will not be infringed by the commercial

manufacture, use or sale of” the drug products described in Defendants’ NDA.

               42.      In a letter dated March 12, 2020, addressed to Plaintiffs and received by

Purdue Pharma on or about March 17, 2020, Defendants provided what purports to be a “Notice

of Paragraph IV Certification” with respect to Defendants’ NDA, Defendants’ NDA Products,

and the patents-in-suit, under § 505(b)(2) of the Federal Food, Drug, and Cosmetic Act

(“March 2020 Notice Letter”).

               43.      Plaintiffs commenced this action within the 45-day period after receiving

the March 2020 Notice Letter as described in 21 U.S.C. § 355(c)(3)(C).

                                FIRST CLAIM FOR RELIEF
                     (PATENT INFRINGEMENT OF U.S. PATENT NO. 10,407,434)

               44.      Purdue and Rhodes incorporate by reference and reallege paragraphs 1

through 43 above as though fully restated herein.

               45.      Pursuant to 35 U.S.C. § 271(e)(2), Defendants’ submission of NDA

No. 209653 to the FDA seeking approval of Defendants’ NDA Products was an act of

infringement of the ’434 patent by Defendants.

               46.      On information and belief, the process for making the oxycodone HCl API

that Defendants intend to use in Defendants’ NDA Products is covered by one or more claims of


                                              - 10 -
 Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 11 of 15 PageID #: 11




the ’434 patent, including but not limited to independent claim 1, which recites, inter alia, a

process of purifying oxycodone free base or oxycodone HCl that contains 8α, 14-dihydroxy-7,8-

dihydrocodeinone (“8α”) or HCl salt thereof, and various claims dependent therefrom.

               47.    If approved by the FDA, Defendants’ importation, offer for sale, sale,

and/or use of the oxycodone HCl API in Defendants’ NDA Products will infringe one or more

claims of the ’434 patent under 35 U.S.C. § 271(g).

               48.    Defendants’ NDA Products, or the use or manufacture thereof, are covered

by one or more claims of the ’434 patent, including but not limited to dependent claim 20, which

recites, inter alia, purified oxycodone HCl prepared according to the process recited in

dependent claim 2, which recites, inter alia, the process of independent claim 1 as well as

specific ratios of 8α or HCl salt thereof to oxycodone free base or oxycodone HCl at certain

stages in the claimed process.

               49.    If approved by the FDA, Defendants’ commercial manufacture, use,

importation, sale, and/or offer for sale of Defendants’ NDA Products will infringe, contribute to

the infringement of, and/or induce the infringement of one or more claims of the ’434 patent

under 35 U.S.C. § 271(a)-(c).

               50.    Defendants’ NDA Products constitute a material part of the inventions

covered by the claims of the ’434 patent.

               51.    On information and belief, Defendants have been aware of the existence of

the ’434 patent, and have no reasonable basis for believing that Defendants’ NDA Products will

not infringe the ’434 patent, thus rendering the case “exceptional,” as that term is used in

35 U.S.C. § 285.




                                             - 11 -
 Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 12 of 15 PageID #: 12




               52.      Unless Defendants are enjoined by the Court, Purdue and Rhodes will be

substantially and irreparably harmed by Defendants’ infringement of the ’434 patent. Purdue

and Rhodes do not have an adequate remedy at law.

                               SECOND CLAIM FOR RELIEF
                     (PATENT INFRINGEMENT OF U.S. PATENT NO. 10,369,109)

               53.      Grünenthal and Purdue Pharma incorporate by reference and reallege

paragraphs 1 through 43 above as though fully restated herein.

               54.      Pursuant to 35 U.S.C. § 271(e)(2), Defendants’ submission of NDA

No. 209653 to the FDA seeking approval of Defendants’ NDA Products was an act of

infringement of the ’109 patent by Defendants.

               55.      Defendants’ NDA Products, or the use or manufacture thereof, are covered

by one or more claims of the ’109 patent, including but not limited to independent claim 1,

which recites, inter alia, a tablet for oral administration with reduced potential for parenteral

abuse, said tablet comprising: (a) one or more active ingredients having potential for abuse

selected from the group consisting of (among others) oxycodone and pharmaceutically

acceptable salts and solvates thereof; and (b) at least one viscosity-increasing agent in a quantity

such that an aqueous extract of a total content of the tablet when comminuted and combined with

10 ml of water at 25° C forms a gel that can be drawn up into and injected back out of a

hypodermic needle having a diameter of 0.9 mm, into a further quantity of water, wherein

threads of the gel injected from said needle remain visible to the naked eye in said further

quantity of water at 37° C.

               56.      If approved by the FDA, Defendants’ commercial manufacture, use,

importation, sale, and/or offer for sale of Defendants’ NDA Products will infringe, contribute to




                                               - 12 -
 Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 13 of 15 PageID #: 13




the infringement of, and/or induce the infringement of one or more claims of the ’109 patent

under 35 U.S.C. § 271(a)-(c).

               57.    Defendants’ NDA Products constitute a material part of the inventions

covered by the claims of the ’109 patent.

               58.    On information and belief, Defendants have been aware of the existence of

the ’109 patent and have no reasonable basis for believing that Defendants’ NDA Products will

not infringe the ’109 patent, thus rendering the case “exceptional,” as that term is used in

35 U.S.C. § 285.

               59.    Unless Defendants are enjoined by the Court, Grünenthal and Purdue

Pharma will be substantially and irreparably harmed by Defendants’ infringement of the ’109

patent. Grünenthal and Purdue Pharma do not have an adequate remedy at law.


                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs pray for judgment as follows:

               A.     Adjudging that Defendants have infringed one or more claims of each of

the ’434 and ’109 patents, and that the commercial sale, offer for sale, use, importation, and/or

manufacture of Defendants’ NDA Products would infringe, induce infringement of, and/or

contribute to the infringement of one or more claims of each of the ’434 and ’109 patents;

               B.     Adjudging, pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any

approval of NDA No. 209653 and Defendants’ NDA Products, under § 505(b)(2) of the Federal

Food, Drug, and Cosmetic Act (21 U.S.C. § 355(b)(2)), to be a date not earlier than the last date

of expiration of the ’434 and ’109 patents, plus any additional periods of extension or exclusivity

attached thereto;




                                              - 13 -
 Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 14 of 15 PageID #: 14




               C.      Preliminarily and permanently enjoining, pursuant to 35 U.S.C.

§§ 271(e)(4)(B) and 283 and Rule 65, Fed. R. Civ. P., Defendants, their officers, partners,

agents, servants, employees, parents, subsidiaries, divisions, affiliate corporations, other related

business entities, and all other persons acting in concert, participation, or in privity with them,

and their successors and assigns, from any commercial manufacture, use, offer to sell, or sale

within the United States, or importation into the United States, of any drug product that is the

subject of NDA No. 209653, including Defendants’ NDA Products or any other drug product

that infringes the ’434 and ’109 patents;

               D.      Declaring this an exceptional case and awarding Plaintiffs their attorneys’

fees and costs, as provided by 35 U.S.C. §§ 271(e)(4) and 285; and

               E.      Awarding Plaintiffs such other and further relief as this Court may deem

just and proper.


                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Rodger D. Smith II

                                                   Jack B. Blumenfeld (#1014)
                                                   Rodger D. Smith II (#3778)
OF COUNSEL:                                        Megan E. Dellinger (#5739)
                                                   1201 North Market Street
John J. Normile                                    P.O. Box 1347
Pablo D. Hendler                                   Wilmington, DE 19899
Kelsey I. Nix                                      (302) 658-9200
Kevin V. McCarthy                                  jblumenfeld@mnat.com
Adam M. Nicolais                                   rsmith@mnat.com
JONES DAY                                          mdellinger@mnat.com
250 Vesey Street
New York, NY 10281                                 Attorneys for Plaintiffs
(212) 326-3939

Attorneys for Plaintiffs Purdue Pharma L.P.,
Purdue Pharmaceuticals L.P., and Rhodes
Technologies


                                               - 14 -
 Case 1:20-cv-00515-RGA Document 1 Filed 04/15/20 Page 15 of 15 PageID #: 15




Jennifer H. Roscetti
Matthew J. Luneack
FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000

Attorneys for Plaintiff Grünenthal GmbH

April 15, 2020




                                          - 15 -
